Citation Nr: 1455099	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling from January 9, 2007.

2. Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
	

INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously before the Board in January 2012.  The Board remanded it for additional development, and it has been returned to the Board for further review.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals pertinent submissions from the Veteran and his representative.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability has caused neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes having a total duration of at least 6 weeks during any 12 months of the appeal period.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.71a, Diagnostic Codes 5003-5243 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2007.  The Veteran indicated in June 2007 and again in April 2014 that he had provided all evidence that would support his claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and written statements of the Veteran.

Pursuant to the January 2012 Board remand, VA requested an additional VA examination, which the Veteran was afforded in November 2012.  All additional evidence was associated with the claims file and considered in the November 2012 supplemental statement of the case.  Therefore, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

The VCAA provisions were considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The AOJ has rated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome.  Diagnostic Code 5243 provides for ratings under either the general rating formula for diseases and injuries of the spine or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever results in the higher evaluation.  

Under the general formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The only higher schedular ratings for a lumbar spine disability under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for unfavorable ankylosis of the entire spine.  Id.  

The only rating higher than 40 percent under the formula for rating intervertebral disc syndrome based on incapacitating episodes is a 60 percent rating for "incapacitating episodes having a total duration of at least 6 weeks during the past 12 months."  Id.  Given the possibility of staged ratings as discussed above, the Board interprets this language to indicate that a 60 percent rating would be warranted where there were incapacitating episodes of 6 weeks during any 12 months of the appeal period beginning one year prior to the March 2007 filing of the claim for an increased rating.  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his lumbar spine disability warrants a rating higher than 40 percent.  As explained above, a rating higher than 40 percent under Diagnostic Code 5243 is only warranted if the Veteran's lumbar spine disability includes unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least 6 weeks in any 12 month period.  

The Veteran does not claim, and the evidence does not reflect, that there has been unfavorable ankylosis of the entire thoracolumbar spine.  Significantly, Note 5 to the general rating formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Note 5 further indicates that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Neither the VA treatment records nor the VA examination reports indicate that the entire thoracolumbar spine, or the entire spine has been fixed in flexion or extension resulting in any of the symptoms listed in Note 5 at any point during the appeal period.  The April 2007 VA examiner specifically found "No unfavorable ankylosis of the cervical or thoracolumbar spine."  

When the Board remanded this appeal in January 2012 for a new examination, it instructed the examiner to state whether ankylosis was or was not present.  Although the November 2012 VA examiner did not do so directly, he found that the range of motion of the Veteran's spine was as follows: forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 or more degrees, and left lateral rotation to 30 or more degrees.  Because these findings necessarily preclude a finding that the entire thoracolumbar spine "is fixed in flexion or extension," the Board finds that the November 2012 VA examiner substantially complied with the Board's remand instructions by providing sufficient information for the Board to determine whether ankylosis was present.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010).

As the above evidence reflects there have been no symptoms more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine throughout the appeal period, a rating higher than 40 percent is not warranted under the general rating formula. The only basis for a higher schedular rating would, therefore, be incapacitating episodes lasting at least 6 weeks during any 12 month period of the appeal period.  Note 1 to the formula for rating intervertebral disc syndrome based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  The Veteran's VA treatment records contain no evidence that the Veteran has suffered from any incapacitating episodes, let alone an episode of 6 weeks or longer, during the appeal period.  Likewise, both VA examinations during the appeal period reported that the Veteran had not suffered from any incapacitating episodes.  There is thus no basis for a rating higher than 40 percent under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

The Veteran's representative notes that the most recent VA examination took place two years ago; however, absent anything in the record to indicate that the Veteran's symptoms have worsened since November 2012, remand for another examination is not warranted.  See 38 C.F.R. § 3.327 (2014).  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms have included ankylosis or incapacitating episodes.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45.  In this case, however, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis or incapacitating episodes.  The United States Court of Appeals for Veterans Claims has indicated that the cited regulations are not for application in these circumstances.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The Board will, therefore, not consider the DeLuca factors on this appeal.   

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  The November 2012 VA examiner noted that the Veteran had arthritis of the thoracolumbar spine, as documented by imaging studies.  Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Note 1 to Diagnostic Code 5003 indicates that ratings under that code "will not be combined with ratings based on limitation of motion."  Because the Veteran currently has a compensable rating for limitation of motion of the lumbar spine, a compensable rating under Diagnostic Code 5003 is not warranted.  There is no evidence that the Veteran has any other spinal condition that the Rating Schedule contemplates.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned. 

Extraschedular Consideration

Since the rating criteria for spinal disorders reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's lumbar spine disability that would render the schedular criteria inadequate.  The Veteran's symptoms include pain and stiffness.  The general rating formula specifically provides that it is to be applied "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  38 C.F.R. § 4.71a.  To the extent that the Veteran's lumbar spine disability interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedules and the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.  

In sum, the Veteran's lumbar spine disability warrants a rating of 40 percent, but no higher, for the entire period on appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensability rating any higher than that currently existing, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

In August 2014, the Veteran claimed entitlement to a TDIU due to his service-connected lumbar spine disability.  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  In light of the binding precedent set forth in Rice, the Board is compelled to address this issue.

Currently, the Veteran does not meet the criteria for a schedular TDIU.  See 38 C.F.R. 4.16(a) (2014).  If a Veteran is unemployable by reason of a service-connected disability but fails to meet the percentage standards for a schedular TDIU, rating boards are to submit the claim for a TDIU to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. 4.16(b) (2014).  

In July 2014, a VA Vocational Rehabilitation Counselor denied the Veteran access to vocational rehabilitation and employment services because she found beyond a reasonable doubt that it was not feasible for the Veteran to resume employment.  In reaching that determination, the counselor relied heavily on the functional impact of the Veteran's service-connected lumbar spine disability.  Because this determination by VA reasonably raises the possibility that the Veteran might be unemployable as a result of his service-connected disability, a referral to the Director, Compensation Service, for extraschedular consideration of his claim for a TDIU is appropriate.  

Accordingly, the claim for entitlement to a TDIU is REMANDED for the following action:

1. Conduct all appropriate development with regard to the claim for a TDIU, to include evaluation of the Veteran's service-connected lumbar spine disability and the functional impairment it causes.

2. Refer the claim to the Director, Compensation Service, for extraschedular consideration in light of VA's finding that the Veteran's service-connected lumbar spine disability renders him too unemployable to benefit from vocational rehabilitation and employment services.

3. Adjudicate the claim.  If the benefit remains denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


